Citation Nr: 0300526	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
knee sprain, including degenerative changes.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1960 to 
July 1963.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which the RO denied 
the veteran's claim of entitlement to service connection 
for residuals of a right knee sprain, including 
degenerative changes.  


REMAND

In April 2001 the veteran indicated that she wanted a 
VideoConference Hearing at the RO in Nashville before a 
member of the Board.  A RO hearing was held in May 2001, 
but there is no indication in the hearing transcript that 
the veteran withdrew her request for a VideoConference 
Hearing.  The Board, on November 18, 2002, sent the 
veteran a letter requesting clarification as to whether 
she still desired to attend a VideoConference Hearing 
before a member of the Board.  The veteran was asked to 
respond within 30 days or the Board would assume that she 
still wanted a VideoConference Hearing.  The veteran never 
responded.  According to VA regulation, an appellant or 
his or her representative may request a hearing before the 
Board at the RO at the time of the submission of his or 
her Substantive Appeal, or at any time thereafter.  
38 C.F.R. § 20.703 (2002).  Accordingly, the case must be 
remanded to the RO for a VideoConference Hearing to be 
scheduled.  

The case is thus remanded for the following:

The RO should schedule the veteran for 
a VideoConference hearing in connection 
with this appeal.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



